OPINION
PER CURIAM:
The taxpayer appeals a decision of the Tax Court finding him liable for unpaid income taxes for the years 1961, 1962, 1963 and 1964. T.C. Memo. 1972-222, 31 CCH Tax.Ct.Mem. 1101 (1972). We affirm.
The facts are set out in detail in the Tax Court Memorandum. We have examined the lengthy record and are satisfied that there is substantial evidence to support the Tax Court’s finding that the taxpayer constructively received the income paid by the taxpayer’s wholly owned California corporation to a Swiss corporation controlled by the taxpayer.
The record also supports the assessment of an addition to tax under Section 6653(a), Internal Revenue Code of 1954, for “negligence or intentional disregard of rules and regulations”.
Affirmed.